Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a)  which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

	Claim(s) 1-2,4-9 and 11-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Grassi et al (US 20080304482 A1) hereinafter as Grassi in view of Takeuchi et al ( US 20040233916 A1 )hereinafter as Takeuchi.
Regarding claim(s) 1,9,15 Grassi discloses a method  and apparatus comprising: 
receiving, from a network, a first packet comprising a first source address, a first destination address, and a data payload (See Fig(s). 1, 104 with IPv4 has first source address and payload), wherein the first source address and the first destination address are formatted according to a first address format (See ¶ 31,See Fig(s). 1, Network 104 includes an IP address 1042 suitable for identification within in IPv4 environment. IP address 1042 may have a format preferable to IPv4 networks and entities, such as 216.12.73.237. IP address 1042 identifies network 104 uniquely to other resources); 
adding a prefix address to the first source address to generate a second source address that is formatted according to a second address format different from the first address format (See Fig(s). 2c, prefix is added to See Fig(s). 2B address 2006, See ¶ 66, determining a pseudo-address for the address, using the conversion process adding a prefix to the converted address);
generating a second packet comprising the second source address, the second destination address, and the data payload (See ¶ 12, claim 8).
Grassi fails to disclose performing a reverse domain name system (DNS) lookup of the first destination address to obtain a destination domain name; performing a DNS lookup of the destination domain name to obtain a second destination address formatted according to the second address format.
Takeuchi discloses performing a reverse domain name system (DNS) lookup of the first destination address to obtain a destination domain name (See ¶ 14-15, In the DNS, in reverse to obtaining an IP address by specifying the domain name of a corresponding node to which to communicate with, a process called "reverse lookup”); performing a DNS lookup of the destination domain name to obtain a second destination address formatted according to the second address format (See ¶ 15, 34, See Fig(s). 9, perform a reverse lookup through the DNS to look up of an IPv4 address from the IPv6 network side and to lookup of an IPv6 address from the IPv4 network side). Reverse DNS lookup provides a tracking of origin host servers and to resolve IP address issues.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Takeuchi within Grassi, so as to enhance overall network performance by allowing for tracking of origin host servers and to resolve IP address issues.

Regarding claim(s) 2,9 and16, Grassi discloses wherein the first address format is an Internet Protocol version 4 (IPv4) address format and the second address format is an Internet Protocol version 6 (IPv6) address format (See Fig(s). 1, See ¶ 31).  

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grassi et al (US 20080304482 A1) hereinafter as Grassi in view of Takeuchi et al ( US 20040233916 A1 ) hereinafter as Takeuchi further in view of Sarikaya et al ( USP 9210735 B2) hereinafter as Sarikaya.
¶ col 6 lines 57-65). Quad-A (AAAA) record DNS lookup maps AAAA record domain name to an IPv6 address.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Sarikaya  Grassi YYY, so as to enhance overall network performance by properly mapping IPv4 and IPv6 domain name servers.

Regarding claim(s) 4,11 and 17, Grassi discloses wherein the performing the reverse DNS lookup comprises: sending, to a server, a query based on the first destination address; and receiving, from the server, a response comprising the destination domain name (See ¶ 35, See Fig(s). 1,   When network 106, acting as an IPv6 client of translation device 110, initiates a DNS query, packets are forwarded to translation device 110 acting as the DNS server).
Regarding claim(s) 5,12 and 18, Takeuchi discloses extracting, from the first packet, a User Datagram Protocol (UDP) destination port number; and 2Application No. 16/775,883Docket No.: 007412.04808\US Amendment dated May 29, 2020 Preliminary Amendment sending, to the server, an indication of the UDP destination port number (See ¶ 70, 180. See Fig(s). 3, 14).  Reasons for combining same as Claim 1.
Regarding claim(s) 6,13 and 19, Grassi discloses sending, to a server, a query based on the destination domain name; and receiving, from the server, a response comprising the second source address (See ¶ 35, When network 106, acting as an IPv6 client of translation device 110, initiates a DNS query, packets are forwarded to translation device 110 acting as the DNS server, destination address by default is the second source address).
  Regarding claim(s) 7,14 and 20, Takeuchi discloses extracting, from the first packet, a UDP source port number and a UDP destination port number; and adding, to the second packet, the UDP source port number and the UDP destination port number (See ¶ 70, 180. See Fig(s). 3, 14).  Reasons for combining same as Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411